Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  June 28, 2011                                                         Robert P. Young, Jr.,
                                                                                  Chief Justice

  141355-59(131)                                                        Michael F. Cavanagh
                                                                              Marilyn Kelly
                                                                        Stephen J. Markman
                                                                        Diane M. Hathaway
  RICHARD DUMAS, LYNN MCBRIDE,                                              Mary Beth Kelly
  EUGENE PASKO, HAROLD COUNTS, JOHN                                         Brian K. Zahra,
                                                                                       Justices
  MAUS, KENNETH KWASNIK, RICHARD
  BENNETT, PATRICK CHAPMAN, CHARLES
  DAPPRICH, JAMES DZIADZIOLA, Estate of
  GERALD FITZGERALD, Estate of VERNON
  MANUS, Estate of GEORGE MASSAB,
  LAWRENCE MYLNAREK, Estate of
  ROBERT SINCLAIR, CHARLES OSTERDALE,
  ROBERT J. SONGER, ROBERT DECKERS,
  ELIZABETH ZINNER, RICHARD STIMPSON,
  DONALD DURECKI, and RONALD RIEUS,
             Plaintiffs,
  and

  WAYNE ALARIE and RICHARD MARTIN,
          Plaintiffs-Appellants/Cross-Appellees,

  and

  THEODORE S. ANDRIS,
           Appellant/Cross-Appellee,
  v                                                SC: 141355
                                                   COA: 279149
                                                   Wayne CC: 83-316603-CK
  SHELDON L. MILLER,
           Appellee/Cross-Appellant,

  and

  AUTO CLUB INSURANCE ASSOCIATION,
             Defendant.
  __________________________________________/
                                                                               2


GERALD NYLUND, ANITA NYLUND, JOHN
HOUSE, MARY ELLEN HOUSE, DAVID
REMER, DONNA MARGARET REMER,
LEONARD RAKOWICZ, RITA RAKOWICZ,
STANLEY ELZINGA, MARILYN ELZINGA,
JAMES HALLER, JOAN HALLER, JOHN
JACKSON, WILLIE JOHNSON, EDWARD
BARTZ, BETTY BARTZ, FRANK
DOLINSHEK, MARY DOLINSHEK, MICHAEL
DUNGEY, WINIFRED DUNGEY, FRANCES
STOCKER, ARTHUR SHEWCHUK, PATRICIA
SHEWCHUK, DAVID ALBRECHT, LINDA
ALBRECHT, WILLIAM T MEDLIN, and
SHIRLEY MEDLIN,
          Plaintiffs-Appellants/Cross-Appellees,

v                                                     SC: 141356
                                                      COA: 286342
                                                      Wayne CC: 94-420311-CZ
LOPATIN, MILLER, FREEDMAN,
BLUESTONE, ERLICH, ROSEN & BARTNICK,
P.C., and SHELDON MILLER,
             Defendants-Appellees/Cross-Appellants.
__________________________________________/

WAYNE ALARIE and RICHARD MARTIN,
        Plaintiffs-Appellants/Cross-Appellees,

v                                                     SC: 141357
                                                      COA: 286343
                                                      Wayne CC: 92-215259-CZ
LOPATIN, MILLER, FREEDMAN,
BLUESTONE, ERLICH, ROSEN & BARTNICK,
P.C., and SHELDON MILLER,
             Defendants-Appellees/Cross-Appellants.
__________________________________________/

ROBERT DECKERS, ELIZABETH ZINNER,
RICHARD STIMPSON, and DONALD DURECKI,
         Plaintiffs-Appellants/Cross-Appellees,

and
                                                                               3

HAROLD COUNTS, ROBERT IVAN, and
RICHARD ZICKEL,
          Plaintiffs,

v                                                     SC: 141358
                                                      COA: 286344
                                                      Wayne CC: 93-321648-NM
SHELDON L. MILLER and LOPATIN,
MILLER, FREEDMAN, BLUESTONE,
ERLICH, ROSEN & BARTNICK, P.C.,
          Defendants-Appellees/Cross-Appellants,

and

DAVID RAVID,
           Defendant.
__________________________________________/

JAMES K. DZIADZIOLA, MARGARET
DZIADZIOLA, LAWRENCE R. MLYNAREK,
JOSEPHINE MLYNAREK, MARTHA
CHAPMAN, Personal Representative of the
Estate of PATRICK CHAPMAN, LYNETTE
MASSAB, Personal Representative of the
Estate of GEORGE MASSAB,
             Plaintiffs-Appellants/Cross-Appellees,

v                                                     SC: 141359
                                                      COA: 287143
                                                      Wayne CC: 04-418373-NM
SHELDON L. MILLER, LOPATIN, MILLER,
FREEDMAN, BLUESTONE, ERLICH, ROSEN
& BARTNICK, P.C., and SHELDON L. MILLER
& ASSOCIATES, P.C.,
           Defendants-Appellees/Cross-Appellants.
___________________________________________/
                                                                                                               4


       On order of the Court, the motion for reconsideration of this Court’s December 27,
2010 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.

       MARKMAN, J., would grant the motion for reconsideration and, on reconsideration,
would grant leave to appeal for the reasons set forth in his dissenting statement in this
case, 488 Mich 1009 (2010).

      YOUNG, C.J., not participating.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 28, 2011                       _________________________________________
       d0620                                                                 Clerk